But it appearing m evidence, that it had been the constant usage of the province, formerly, for femes covert to convey their estates in this manner, without an acknowledgment or separate examination ; and that there were a great number of valuable estates held under such titles, which it would be dangerous to impeach, at this time of day, the Court gave a charge to the jury in favor of the defendants, founded on the maxim communis error facit jus. And the jury accordingly found for the defendant. (a)

 This case appears, from a MS. report, to have been argued at great length, by-Messrs. Dickinson and Wain, for the plaintiff and by Ohew and Tilghman, for the defendants. In the course of the trial, parol evidence was offered to show that, after the execution of the deed, Mrs. Lloyd expressed her dissatisfaction with it, and declared that she did not intend to disinherit her issue; but after argument, the evidence was rejected. See the note to Davey v. Turner, ante, p. 11.